Case 1:18-cv-00549-LMB-IDD Document 84-1 Filed 03/01/19 Page 1 of 3 PageID# 2055




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


  R. ALEXANDER ACOSTA, SECRETARY
  OF LABOR, UNITED STATES
  DEPARTMENT OF LABOR,
                                                     Civil No.: 1:18-cv-549 (LMB/IDD)
                                 Plaintiff,
  v.

  AT HOME PERSONAL CARE SERVICES,
  LLC, and ROBIN WRIGHT, Individually,

                                Defendants.



              WORKING SUMMARY OF HOURS AND WAGE CALCULATIONS


                                                      DOL             AHP OT        AHP
                                 DOL OT
                                                    Calculated      Total Hours   Calculated
           Employee Name      Hours (1/26/16
                                                    Backwages        (1/26/16 -   Backwages
                               - 10/7/2017)
  No.                                                 Owing          10/7/2017)     Owing
           Nana Achiaa                                                                 $1243
                                              340      $2,117.50            226
  1        Karikari Boateng
       2   Angela Alanis                    10            $50.00             10        $50.00
       3   Patience Ankrasi               225           $1,299.29           210     $1,202.25
       4   Joesph Ansah                   107            $626.38             73          $438
       5   Roxana Arita                    4.5            $22.50              0             0
       6   Kathy Averett                   119           $584.33             92        $453.1
       7   Arninata Bangura                 27           $145.44             11          $60.50
       8   Elaine Bland                   64.5           $357.65           47.5         $261.25
    9 Princess Bent                       96.7           $495.89           49.5         $247.50
      Queenempress                                                                          $0
                                                6         $30.00              0
   10 Brent
   11 Alice Brummett                     87.5            $500.94           87.5         $500.94
   12 Silvia Castillo                      48            $238.56             48         $238.56
   13 Caitlyn Chaus                     770.4          $4,905.40            674          $3,707
   14 Karla Cortez                     734.45          $4,905.68          660.2            TBD
   15 Afoa Crentsil                       136            $608.00             68            $340
Case 1:18-cv-00549-LMB-IDD Document 84-1 Filed 03/01/19 Page 2 of 3 PageID# 2056



                                                               1003      $5,265.75
        Gabriel Daraie          1116        $5,859.00
   16
   17 Malessia Dawson         1744.94       $9,160.94           1439 $7,554.75
   18 Renee Dennis               63.9         $353.75            19.5      $107.25
      Jacqueline                                                         $3,077.65
                               967.88       $5,259.40         615.53
   19 Dunkley
   20 Persable Edwards            64         $800.00              0             0
      Mineabelle                                                             $264
                                 134         $737.00             48
   21 Foading
      Guadalupe                                                                $5
                                  14          $70.00              1
   22 Gallardo
   23 Cheryl Green               138         $690.00            138           $690
   24 Florence Gyamfi             30         $264.00             30           $165
   25 Robin Heiden             556.46       $2,782.30           478         $2,390
   26 Traci Hicks               120.5         $602.50 107.5          $537.25
   27 Isha Kargbo                17.5          $87.50 17.5           $87.50
                                                                          $1,467.5
   28 Shiqesh Lewis             730.5       $3,717.50          293.5
                                                                         $2,441.92
   29 Felicita Lopez            454.5       $2,670.06           416
   30   Annie Martin            432.5       $2,401.88          420.5     $2,207.63
   31   Lucilla Mayorga            37         $210.00              0            $0
   32   Yendis Meja                43         $215.00             20          $100
   33   Elda Mendoza               13          $65.00             10           $50
   34   Mahin Miramini         882.18       $5,824.53          421.1      $2,526.6
   35   Sharon Nadeau          232.67       $1,279.69            227      $1,248.5
   36   Dijohn Nolen              128         $576.00            122          $549

      Ingrid Portillo           635.3       $3,479.86          432.3     $2,323.61
   37
   38 Illana Quinteros             43         $325.00              2           $10
   39 Claudia Romero            131.8         $810.15           67.5       $371.25
   40 Alice Sanderson          192.67       $1,131.94            187     $1,098.63
   41 Lydia Schaeffer           78.67         $564.69             45        $2,475
   42 Cory Shaulis               55.5         $305.25           16.5         $9.75
   43 Andrea Van Pel            28.25         $141.25          28.25       $141.25
   44 Amy Wadlow                 35.1         $175.50              0            $0




                                        2
Case 1:18-cv-00549-LMB-IDD Document 84-1 Filed 03/01/19 Page 3 of 3 PageID# 2057



                                           Respectfully Submitted,

 Post Office Address                       Kate S. O’Scannlain
                                           Solicitor of Labor
 U.S. Department of Labor
 201 12th Street South, Suite 401          Oscar L. Hampton
 Arlington, VA 22202                       Regional Solicitor
 Phone: 202.693.9393
 Fax: 202.693.9392                         Samantha N. Thomas
                                           Associate Regional Solicitor

                                           Leah Williams
                                           Wage and Hour Counsel

                                           /s/ Ryma Lewis
                                           Ryma Lewis
                                           Attorney
                                           Office of the Regional Solicitor
                                           201 12th Street South
                                           Arlington, VA 22202-5450
                                           VA Bar No.: 83322
                                           P: (202)693-9369
                                           F: (202)693-9392
                                           E: Lewis.Ryma@dol.gov

                                           /s/ Chervonti Jones
                                           Chervonti Jones
                                           Attorney
                                           Office of the Regional Solicitor
                                           201 12th Street South
                                           Arlington, VA 22202-5450
                                           DC Bar No.: 1007012
                                           (admitted pro hac vice)
                                           P: (202)693-9373
                                           F: (202)693-9392
                                           E: Jones.Chervonti.J@dol.gov

                                           _______/s/_____________________
                                           SETH JAMES B. OBED, VSB #82482
                                           Obed Law Group, PLC
                                           111 Oronoco Street
                                           Alexandria, VA 22314
                                           [T] (703) 638-8913; [F](703)894-4940
                                           sobed@obedlaw.com
                                           Attorney for Defendants



                                       3
